--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.77

 
SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) is made and entered in this
September 30,  2014 by and among CDI China, Inc., a wholly owned subsidiary of
CD International Enterprises, Inc. (the "Seller") and Yuwei Huang (the
"Purchaser").


W I T N E S S E T H:


WHEREAS, Seller has equity ownership in the magnesium companies as listed in
Exhibit A. (the "Target Companies") and


WHEREAS, Purchaser desires to purchase the equity ownership of the Target
Companies from Seller on the terms and conditions set forth in this Agreement;
and


WHEREAS, Seller desires to sell its equity ownership of the Target Companies to
Purchaser on the terms and conditions set forth in this Agreement; and


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, Seller and Purchaser hereby agree as follows:


1.      Consideration/Purchase Price.  In consideration of the transaction,
Purchaser shall cancel 8,325,949 shares of Seller’s common stock held by
different individuals related to Buyer and 41,524 convertible Series D Preferred
Stock (1:1000) owned by Purchaser (the “CDII Shares”).  Individual stocker
holders and number of CDII shares to be cancelled by each stock holder are
listed in Exhibit B.


2.      Obligations of Seller.  Upon the date hereof, Seller shall assist
Purchaser to complete title transfer and to facilitate Purchaser to obtain
authorization, registration and other legal process from local government within
60 business days upon signing of this agreement.


3.      Obligations of Purchaser.  Upon the date hereof, Purchaser agrees to
assume all liabilities of the Target Companies including but not limited to
accounts, loans and notes payables, all taxes in any form, and etc. Purchaser
shall deliver to Seller a letter confirming the cancellation of the CDII Shares
and Series D Preferred Stock held by Purchaser. Purchaser shall mail all
original stock certificates to Seller at the following address within 10
business days upon signing this agreement.  In the event that the original stock
certificate is lost or stolen, the stock holder shall issue a personal statement
to Seller stating that he or she is willing to give up the shares.


CDI China, Inc.
431 Fairway Dr, Ste 200
Deerfield Beach, FL, USA


4.      Closing and Condition to Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place on or before
December 31, 2014 (the “Closing Date”), provided that Seller and Buyer have
completed their obligations as stated in this agreement.


5.      Representations and Warranties of Purchaser.


A. Authority of Purchaser; Execution of Agreement.  Purchaser has all requisite
power, authority, and capacity to enter into this Agreement and to perform the
transactions and obligations to be performed by it hereunder.  No consent,
authorization, approval, license, permit or order of, or filing with, any person
or governmental authority is required in connection with the execution of the
transactions and obligations to be performed by them hereunder.  This Agreement
has been duly executed and delivered by Purchaser and constitutes a valid and
legally binding obligation of Purchaser, enforceable in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws.


B.      Purchaser is an experienced and sophisticated investor, able to fend for
itself in the transactions contemplated by this Agreement, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the risks and merits of acquiring the Target Companies.



 
- 1 -

--------------------------------------------------------------------------------

 

C.      Purchaser is the beneficial owner of record of the CDII Shares, which
ownership interest is free and clear of all rights, claims, liens and
encumbrances, and has not been sold, pledged, assigned or otherwise transferred
except pursuant to this Agreement.


6.      Representations and Warranties of Seller.


A. Authority of Seller; Execution of Agreement.  Seller has all requisite power,
authority, and capacity to enter into this Agreement and to perform the
transactions and obligations to be performed by it hereunder.  No consent,
authorization, approval, license, permit or order of, or filing with, any person
or governmental authority is required in connection with the execution of the
transactions and obligations to be performed by them hereunder.  This Agreement
has been duly executed and delivered by Seller and constitutes a valid and
legally binding obligation of Seller, enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws.


B.      Seller is an experienced and sophisticated investor, able to fend for
itself in the transactions contemplated by this Agreement, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the risks and merits of acquiring the Target Companies.


C.      Seller is the beneficial owner of record of the Target Companies, which
ownership interest is free and clear of all rights, claims, liens and
encumbrances, and has not been sold, pledged, assigned or otherwise transferred
except pursuant to this Agreement.


7.      General Indemnification. Buyer agrees to indemnity and hold Seller and
its officers, directors, employees and agents harmless from all suits,
proceedings, claims, expenses, losses, costs, liabilities, judgments,
deficiencies, assessments, actions, investigations, penalties, fines,
settlements, interest and damages (including reasonable attorneys’ fees and
expenses), whether suit is instituted or not and, if instituted, whether at any
trial or appellate level, and whether raised by the parties hereto or a third
party, incurred or suffered by the Seller, arising from, in connection with or
as a result of the operation of the business prior to and after the Closing
Date.


8.      Notices.  All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
physically delivered; delivered by overnight delivery, confirmed telecopy,
telegram or courier; or three days after having been deposited in the United
States Mail, as certified mail with return receipt requested and with postage
prepaid, addressed to the recipient at the address listed at the top of the
first page of this Agreement.  Any of the foregoing addresses may be changed by
giving notice of such change in the foregoing manner, except that notices for
changes of address will be effective only upon receipt.


9.      Miscellaneous.


A.           Assurances.  All parties hereto shall execute and deliver such
other instruments and do such other acts as may be necessary to carry out the
intent and purposes of this Agreement.


B.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.  It
supersedes all prior negotiations, letters and understandings relating to the
subject matter hereof.


C.           Amendment.  This Agreement may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment, supplement or
modification is sought.


D.           Choice of Law.  This Agreement will be interpreted, construed and
enforced in accordance with the laws of the State of Florida.


E.           Effect of Waiver.  The failure of any party at any time or times to
require performance of any provision of this Agreement will in no manner affect
the right to enforce the same.  The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.

 
- 2 -

--------------------------------------------------------------------------------

 



F.          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


G.           Enforcement.  Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs.  Venue for any such action, in addition to
any other venue permitted by statute, will be in Broward County, Florida.


H.           Binding Nature.  This Agreement will be binding upon and will inure
to the benefit of any successor or successors of the parties to this Agreement.


I.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.


J.           Construction.  This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document.


K.           The parties, as evidenced by their signatures below, acknowledge
that this Agreement has been presented to their attorneys and that their
attorneys have had the opportunity to review and explain to them the terms and
provisions of the Agreement, and that they fully understand those terms and
provisions.


IN WITNESS WHEREOF, the parties have respectively caused this Agreement to be
executed as of the date first above written.








Seller: CDI CHINA, INC.
 
Purchaser: YUWEI HUANG
 
 
/s/ Yuejian James Wang
Signature
 
 
Yuejian James Wang
Print Name
 
 
09/30/2014
Date
 
 
/s/ Yuwei Huang
Signature
 
 
Yuwei Huang
Print Name
 
 
09/30/2014
Date




 
- 3 -

--------------------------------------------------------------------------------

 

Exhibit A: Target Companies


List of Subsidiaries - Magnesium Segment


· Taiyuan Changxin Magnesium Co., Ltd., a company organized under the laws of
the PRC and a 51% owned subsidiary of CDI China;
 
· Taiyuan Changxin YiWei Trading Co., Ltd., a company organized under the laws
of the PRC and a wholly owned subsidiary of Chang Magnesium;
 
· Asia Magnesium Corporation Limited, a company organized under the laws of Hong
Kong and a wholly owned subsidiary of Capital One Resource;
 
· Baotou Changxin Magnesium Co., Ltd., a company organized under the laws of the
PRC, a 51% owned subsidiary of CDI China;
 
· International Magnesium Trading Corp., a company organized under the laws of
Brunei and a 100% owned subsidiary of IMG;
 
· Taiyuan Ruiming Yiwei Magnesium Co., Ltd., a company organized under the laws
of the PRC and an 80% majority owned subsidiary of CDI China;
 
· Beauty East International, Ltd., a Hong Kong company and a wholly owned
subsidiary of CDI China.
 
· Marvelous Honor Holdings Inc., a Brunei company and a wholly owned subsidiary
of CDI China.
 
· Golden Trust Magnesium Industry Co., Ltd.，a company organized under the laws
of the PRC and a wholly owned subsidiary of CDI China;
 
· Lingshi Xinghai Magnesium Industry Co., Ltd.，a company organized under the
laws of the PRC and a wholly owned subsidiary of Ruiming Magnesium.



 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit B. CDII Shares and Series D Preferred Stock to be Returned and Cancelled


Stock Holder
Date Issued
Cert No.
No. of Shares
Yuwei Huang
3/18/2010
75
                   250,000
Pine Capital Enterprises Inc.
1/25/2011
88
                   769,231
Hao Su
5/25/2011
95
                1,219,820
Yongxiang Dai
10/5/2011
106
                   500,000
Yongxiang Dai
10/6/2011
107
                   500,000
Yongxiang Dai
10/10/2011
109
                   219,820
Lifei Huang
3/23/2012
116
                   899,824
Xumin Cui
3/23/2012
119
                   899,824
Qingcheng Huang
3/23/2012
118
                2,465,527
Xumin Cui
3/23/2012
120
                   601,903
Total
   
                8,325,949
 
Convertible Series D preferred stock 1:1000
     
Xumin Cui
11/12/2013
1
                      13,530
Lifei Huang
11/12/2013
2
                        8,107
Qingcheng Huang
11/12/2013
3
                      10,525
Xiaorui Su
11/12/2013
4
                        9,362
Total
   
                      41,524
     
             41,524,000**
**after conversion
Total number of shares to be cancelled
 
             49,849,949


 